Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samangooie (US 9022679) in view of Lampe (US 2007/0183836).
Regarding claim 1, as best understood, Samangooie teaches an applicator device comprising an enclosure defining a reservoir (12), the enclosure having an opening at a proximal end of the reservoir, wherein a boundary of the opening defines a perimeter of the reservoir; a first film (20), wherein the first film is fixedly attached along the perimeter of the reservoir, wherein the first film has at least one hole (24 in Fig. 19) disposed therethrough within the perimeter of the reservoir; a ‘plurality of frangible apertures disposed through the first film’, wherein the plurality of frangible apertures comprises at least one pull tab (Fig. 19) that releasably covers the at least one holes and that extends beyond a perimeter of the enclosure; and a pad (22), wherein the pad is fixedly attached along a perimeter of the enclosure.

Lampe teaches an enclosure that defines a plurality of reservoirs (403a and 403b).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the enclosure of Samangooie such that it defines a plurality of reservoirs, each with a hole disposed through the first film and a pull tap covering the hole, wherein doing so would merely be a matter of duplication of parts for the purpose of providing two separate materials (Lampe, ¶0196).
Regarding claim 6, the combination of Samangooie and Lampe teaches the applicator device of claim 1, wherein the at least one pull tab comprises a plurality of pull tabs, wherein each of the plurality of pull tabs covers the at least one hole disposed through each of the plurality of reservoirs (a mere matter of duplication of parts as stated above).
Regarding claim 10, the combination of Samangooie and Lampe teaches the applicator device of claim 1, wherein the pad is impregnated with at least one of dry components or wet components (the pad is impregnated with liquid when the film is ruptured).
Regarding claim 23, the combination of Samangooie and Lampe teaches the applicator device of claim 1, wherein the first film is further affixed to the enclosure at the perimeter of the enclosure (Samangooie, Fig. 4).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samangooie and Lampe as applied to claim 1 above, and further in view of Gayton (US 7631645).
Regarding claim 11, the combination of Samangooie and Lampe teaches the applicator device of claim 1, but does not teach a cover.
Gayton teaches a cover (33).
.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samangooie and Lampe as applied to claim 1 above, and further in view of May (US 8910830).
Regarding claim 24, the combination of Samangooie and Lampe teaches the applicator device of claim 1, but does not teach that at least one of the plurality of reservoirs further comprises at least one of a capsule or an ampoule.
May teaches a reservoir (312) that comprises at least one of a capsule or an ampoule (314).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the reservoir of Lampe with at least one of a capsule or ampoule as taught by May for the purpose of enabling storage of materials that are not suitably compatible with the reservoir material (May, col. 1, ll. 24-40).

Response to Arguments
Applicant's arguments filed 31 December 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a single tab that covers all of the holes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Lampe does not teach means to control whether one or both reservoirs is opened.

It is further noted that neither the functionality of opening only one reservoir at a time nor the functionality of opening both reservoirs at once is recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Lampe does not teach that the pad is affixed along the perimeter of the enclosure, but rather is affixed along the entire surface of the film.
In response, it is first noted that Lampe is not relied upon for teaching that the pad is affixed along the perimeter of the enclosure. Samangooie is relied upon for teaching this feature. Arguing against Lampe is therefore unpersuasive.
Furthermore, it is noted that claim 1 does not exclude the Lampe arrangement. Lampe teaches that the pad is affixed along the perimeter and within the perimeter. The claim requires that the pad is attached along the perimeter, but is silent as to whether or not the pad is affixed within the perimeter as well.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754